                  Case: 1:20-cr-00251-SL Doc #: 28 Filed: 03/25/21 1 of 1. PageID #: 135
MOTION GRANTED.


HONORABLE SARA LIOI
UNITED STATES DISTRICT JUDGE
                             IN THE UNITED STATES DISTRICT COURT
Date: March 25, 2021               FOR THE NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION

           UNITED STATES OF AMERICA                  )     CASE NO: 1:20CR00251
                                                     )
                   Plaintiff                         )
                                                     )     JUDGE LIOI
           vs.                                       )
                                                     )
           DAVID SCHADE                              )     MOTION TO TRANSPORT
                                                     )
                   Defendant                         )
                                                     )
                                               ***********

                   NOW COMES Defendant, DAVID SCHADE, by and through his undersigned counsel

           and hereby requests this Honorable Court to Order the U.S. Marshall to transport the Defendant

           from CCA in Youngstown to the Federal Courthouse in Akron, so the Defendant can be

           interviewed by Summit Psychological Associates for a psycho-sexual evaluation. The evaluation

           has been scheduled for March 30, 2021 at 12:00 p.m. The evaluator has requested an in-person

           interview so Counsel requests that the Defendant be transferred to Akron, Ohio by Noon on

           April 30, 2021.

                                                             Respectfully Submitted,


                                                             _/S/ John W. Greven_______
                                                             John W. Greven (0063421)
                                                             Attorney for Defendant
                                                             333 S. Main St., Suite 200
                                                             Akron, Ohio 44308
                                                             (330)-376-9260
                                                             (330)376-9307 facsimile
